DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “enhance aerodynamic forces” should read --enhanced aerodynamic forces--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “enhanced aerodynamic forces and control” and “static or low flight speeds” in claim 1 are relative terms which render the claim indefinite. The terms “enhanced” and “static or low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes it will be interpreted that these claim limitations are met by providing aerodynamic forces and control over the wing that are greater when the propeller is operating relative to when it is not operating during a flight condition in which the aircraft is operating at zero flight speed – for example, during a static thrust test on a stationary stand.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erwin et al (US 11144070 B1).
For claim 1, Erwin discloses an airfoil for inclusion in an aircraft wing Fig. 2, comprising:
an airfoil segment 102b, said airfoil segment having an upper surface top of 102b opposite a lower surface thereof bottom of 102b;
a slot 202 communicating through said airfoil segment between said upper surface and said lower surface Fig. 2;
said airfoil segment having a front portion extending from a leading edge thereof to said slot portion from leading edge to front of slot;
said airfoil segment having aft portion extending from a first side thereof to a trailing edge portion from trailing edge to rear of slot;
said slot positioned in between said front portion and said aft portion of said airfoil segment Fig. 2; and
a propeller 206 operatively positioned to rotate within said slot, said propeller projecting above said upper surface of said airfoil segment and projecting below said lower surface of said airfoil segment Fig. 2; Col 5, lines 53-54: “slot 202… is implemented through the wing”… “The propeller provides airflow over and under the aileron”, whereby enhanced aerodynamic forces and control of said wing at static or low flight speeds are provided by a forward propeller flow field which is generated between said leading edge of said front portion and said propeller an increase in the aerodynamic forces and control would be present forward of the propeller when the propeller is operating as it would draw air over wing, and a downstream propeller flow field is generated between said propeller and said trailing edge of said aft portion an increase in the aerodynamic forces and control would be present aft of the propeller when the propeller is operating as it would draw air over wing.
For claim 2, Erwin discloses the airfoil component for inclusion in an aircraft wing of claim 1, additionally comprising: said front portion of said airfoil segment extending from said leading edge to a first side of said slot portion of wing in front of propeller; and said aft portion extending from a second side of said slot to said trailing edge portion of wing aft of propeller, said trailing edge positioned on a distal end of a pivoting flap engaged to said aft portion flap 207.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erwin in view of North et al (US 20190061936 A1).
For claim 3, Erwin discloses the airfoil component for inclusion in an aircraft wing of claim 1, but fails to disclose that said propeller comprises: two counter rotating propellers positioned within said slot.
However, North teaches that an aircraft that interchangeably uses single and counter rotating propellers Para 0033: “while single propellers are illustrated on each nacelle 110, 116, counter-rotating propellers may alternatively be used”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Erwin by having the single propeller be two counter rotating propellers as disclosed by North. One of ordinary skill in the art would have been motivated to make this modification to provide a propulsion system in which one propeller cancels out the torque of the other counter rotating propeller.
For claim 6, Erwin as modified discloses the airfoil component for inclusion in an aircraft wing of claim 3, additionally comprising: said slot having a forward section positioned between said first side of said slot and a plane of rotation of said propeller forward section is the gap between middle of propeller and the forward side of the slot; a first distance between said plane of rotation to said first side of said slot defining a width of said forward section first distance is the width of the forward section; said slot having a rearward section positioned between said second side of said slot and said plane of rotation of said propeller rearward section is the gap between middle of propeller and the second side of the slot; a second distance from said plane of rotation to said second side of said slot, defining a width of said rearward section second distance is the width of the rearward section Erwin does not provide guidance on the width of the first distance compared to the second distance.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have said first distance be smaller than said second distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would have been motivated to have this relative range to have the propeller be as close to the front of the slot to prevent unnecessary drag caused from air entering the slot, while also providing clearance at the aft of the slot for clearance of the propeller hub and/or the trailing edge of the propeller which may project further from the propeller plane of rotation than the leading edge of the propeller.
For claim 9, Erwin as modified discloses the airfoil component for inclusion in an aircraft wing of claim 3, additionally comprising: said airfoil segment having a total airfoil width extending across said airfoil segment between said leading edge and said trailing edge Fig. 2, distance from leading edge to trailing edge; said front portion having a front portion width extending from said leading edge to said slot from leading edge to slot; said aft portion having an aft portion width extending from said slot to said trailing edge from trailing edge to slot. Erwin does not provide guidance on the relative widths of the front portion and the aft portion.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have said front portion width be between 40-80% of said total airfoil width; and said aft portion width be between 10-40% of said total airfoil width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would have been motivated to have this relative range to have at least 40% and up to 80% of the wing width be in front of the propeller to provide additional airflow over this lift producing section to provide sufficient additional lift in low flight speed conditions, and to have 10-40% of the width be behind the propeller to have a large enough control surface which is aided by airflow from the propeller to provide control even in low flight speed conditions.
For claim 12, Erwin as modified discloses the airfoil component for inclusion in an aircraft wing of claim 6, additionally comprising: said airfoil segment having a total airfoil width extending across said airfoil segment between said leading edge and said trailing edge Fig. 2, distance from leading edge to trailing edge; said front portion having a front portion width extending from said leading edge to said slot from leading edge to slot; said aft portion having an aft portion width extending from said slot to said trailing edge from trailing edge to slot. Erwin does not provide guidance on the relative widths of the front portion and the aft portion.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have said front portion width be between 40-80% of said total airfoil width; and said aft portion width be between 10-40% of said total airfoil width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would have been motivated to have this relative range to have at least 40% and up to 80% of the wing width be in front of the propeller to provide additional airflow over this lift producing section to provide sufficient additional lift in low flight speed conditions, and to have 10-40% of the width be behind the propeller to have a large enough control surface which is aided by airflow from the propeller to provide control even in low flight speed conditions.

Claim(s) 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erwin.
For claim 4, Erwin discloses the airfoil component for inclusion in an aircraft wing of claim 1, additionally comprising: said slot having a forward section positioned between said first side of said slot and a plane of rotation of said propeller forward section is the gap between middle of propeller and the forward side of the slot; a first distance between said plane of rotation to said first side of said slot defining a width of said forward section first distance is the width of the forward section; said slot having a rearward section positioned between said second side of said slot and said plane of rotation of said propeller rearward section is the gap between middle of propeller and the second side of the slot; a second distance from said plane of rotation to said second side of said slot, defining a width of said rearward section second distance is the width of the rearward section. Erwin does not provide guidance on the width of the first distance compared to the second distance.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have said first distance be smaller than said second distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would have been motivated to have this relative range to have the propeller be as close to the front of the slot to prevent unnecessary drag caused from air entering the slot, while also providing clearance at the aft of the slot for clearance of the propeller hub and/or the trailing edge of the propeller which may project further from the propeller plane of rotation than the leading edge of the propeller.
For claim 5, Erwin discloses the airfoil component for inclusion in an aircraft wing of claim 2, additionally comprising: said slot having a forward section positioned between said first side of said slot and a plane of rotation of said propeller forward section is the gap between middle of propeller and the forward side of the slot; a first distance between said plane of rotation to said first side of said slot defining a width of said forward section first distance is the width of the forward section; said slot having a rearward section positioned between said second side of said slot and said plane of rotation of said propeller rearward section is the gap between middle of propeller and the second side of the slot; a second distance from said plane of rotation to said second side of said slot, defining a width of said rearward section second distance is the width of the rearward section. Erwin does not provide guidance on the width of the first distance compared to the second distance.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have said first distance be smaller than said second distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would have been motivated to have this relative range to have the propeller be as close to the front of the slot to prevent unnecessary drag caused from air entering the slot, while also providing clearance at the aft of the slot for clearance of the propeller hub and/or the trailing edge of the propeller which may project further from the propeller plane of rotation than the leading edge of the propeller.
For claim 7, Erwin discloses the airfoil component for inclusion in an aircraft wing of claim 1, additionally comprising: said airfoil segment having a total airfoil width extending across said airfoil segment between said leading edge and said trailing edge Fig. 2, distance from leading edge to trailing edge; said front portion having a front portion width extending from said leading edge to said slot from leading edge to slot; said aft portion having an aft portion width extending from said slot to said trailing edge from trailing edge to slot. Erwin does not provide guidance on the relative widths of the front portion and the aft portion.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have said front portion width be between 40-80% of said total airfoil width; and said aft portion width be between 10-40% of said total airfoil width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would have been motivated to have this relative range to have at least 40% and up to 80% of the wing width be in front of the propeller to provide additional airflow over this lift producing section to provide sufficient additional lift in low flight speed conditions, and to have 10-40% of the width be behind the propeller to have a large enough control surface which is aided by airflow from the propeller to provide control even in low flight speed conditions.
For claim 8, Erwin discloses the airfoil component for inclusion in an aircraft wing of claim 2, additionally comprising: said airfoil segment having a total airfoil width extending across said airfoil segment between said leading edge and said trailing edge Fig. 2, distance from leading edge to trailing edge; said front portion having a front portion width extending from said leading edge to said slot from leading edge to slot; said aft portion having an aft portion width extending from said slot to said trailing edge from trailing edge to slot. Erwin does not provide guidance on the relative widths of the front portion and the aft portion.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have said front portion width be between 40-80% of said total airfoil width; and said aft portion width be between 10-40% of said total airfoil width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would have been motivated to have this relative range to have at least 40% and up to 80% of the wing width be in front of the propeller to provide additional airflow over this lift producing section to provide sufficient additional lift in low flight speed conditions, and to have 10-40% of the width be behind the propeller to have a large enough control surface which is aided by airflow from the propeller to provide control even in low flight speed conditions.
For claim 10, Erwin discloses the airfoil component for inclusion in an aircraft wing of claim 4, additionally comprising: said airfoil segment having a total airfoil width extending across said airfoil segment between said leading edge and said trailing edge Fig. 2, distance from leading edge to trailing edge; said front portion having a front portion width extending from said leading edge to said slot from leading edge to slot; said aft portion having an aft portion width extending from said slot to said trailing edge from trailing edge to slot. Erwin does not provide guidance on the relative widths of the front portion and the aft portion.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have said front portion width be between 40-80% of said total airfoil width; and said aft portion width be between 10-40% of said total airfoil width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would have been motivated to have this relative range to have at least 40% and up to 80% of the wing width be in front of the propeller to provide additional airflow over this lift producing section to provide sufficient additional lift in low flight speed conditions, and to have 10-40% of the width be behind the propeller to have a large enough control surface which is aided by airflow from the propeller to provide control even in low flight speed conditions.
For claim 11, Erwin discloses the airfoil component for inclusion in an aircraft wing of claim 5, additionally comprising: said airfoil segment having a total airfoil width extending across said airfoil segment between said leading edge and said trailing edge Fig. 2, distance from leading edge to trailing edge; said front portion having a front portion width extending from said leading edge to said slot from leading edge to slot; said aft portion having an aft portion width extending from said slot to said trailing edge from trailing edge to slot. Erwin does not provide guidance on the relative widths of the front portion and the aft portion.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have said front portion width be between 40-80% of said total airfoil width; and said aft portion width be between 10-40% of said total airfoil width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would have been motivated to have this relative range to have at least 40% and up to 80% of the wing width be in front of the propeller to provide additional airflow over this lift producing section to provide sufficient additional lift in low flight speed conditions, and to have 10-40% of the width be behind the propeller to have a large enough control surface which is aided by airflow from the propeller to provide control even in low flight speed conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642